         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION



In re:
                                                             Chapter 11
NEIGHBORS LEGACY HOLDINGS, INC.,
et al.,1                                                     Case No. 18-33836 (MI)

                                    Debtors.                 Jointly Administered



    FOURTH MOTION OF UNSECURED CREDITOR TRUSTEE TO EXTEND THE
                DEADLINE TO FILE CLAIM OBJECTIONS


                  THIS MOTION SEEKS AN ORDER THAT MAY
                  ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
                  MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
                  MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
                  AND THE MOVING PARTY CANNOT AGREE, YOU
                  MUST FILE A RESPONSE AND SEND A COPY TO THE
                  MOVING PARTY. YOU MUST FILE AND SERVE YOUR
                  RESPOSNE WITHIN 21 DAYS OF THE DATE THIS WAS
                  SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
                  THE MOTION SHOULD NOT BE GRANTED. IF YOU DO
                  NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
                  GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
                  YOU OPPOSE THE MOTION AND HAVE NOT REACHED
                  AN AGREEMENT, YOU MUST ATTEND THE HEARING.
                  UNLESS THE PARTIES AGREE OTHERWISE, THE
                  COURT MAY CONSIDER EVIDENCE AT THE HEARING
                  AND MAY DECIDE THE MOTION AT THE HEARING.

                  REPRESENTED PARTIES SHOULD ACT THROUGH
                  THEIR ATTORNEY.



1
  Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
of their tax identification numbers is not provided herein. A complete list of such information may be obtained on
the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The location of
Debtors’ principal place of business and the Debtors’ service address is: 10800 Richmond Avenue. Houston, Texas
77042.



58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 2 of 8




TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         Mark Shapiro, Unsecured Creditor Trustee (the “Unsecured Creditor Trustee”) of the

Unsecured Creditor Trust, hereby files this Fourth Motion to Extend the Deadline to File Claim

Objections (the “Motion”).        In support of the Motion, the Unsecured Creditor Trustee

respectfully states as follows:

                                  JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this Motion under 28 U.S.C. § 1334. This is a

core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28

U.S.C. § 1408.

                                         BACKGROUND

A.       General Case Background

         2.       On July 12, 2018 and July 23, 2018, Neighbors Legacy Holdings Inc. and certain

of its affiliates and subsidiaries (the “Debtors”) each commenced a case by filing a petition for

relief under Chapter 11 of the Bankruptcy Code.

         3.       On February 20, 2019, the Debtors filed their First Amended Joint Plan of

Liquidation of Neighbors Legacy Holdings, Inc. and its Debtor Affiliates Under Chapter 11 of

the Bankruptcy Code [Docket No. 772] (the “Plan”) and accompanying Second Amended

Disclosure Statement [Docket No. 773].

         4.       On March 22, 2019, the Court entered its Order Approving Debtors’ Second

Amended Disclosure Statement and Confirming Debtors’ First Amended Joint Plan of

Liquidation of Neighbors Holdings, Inc. and its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code [Docket No. 847] (the “Confirmation Order”).

         5.       The Confirmation Order and Plan, among other things, approved the form of the

Unsecured Creditor Trust Agreement and the appointment of the Unsecured Creditor Trustee to

                                                 2
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 3 of 8




administer the Unsecured Creditor Trust. Additionally, the Plan provided for the establishment

of the Unsecured Creditor Trust effective on the effective date of the Plan, which occurred on

April 8, 2019 (the “Effective Date”). See Section V.D. of the Plan.

         6.       Pursuant to the Plan, the Unsecured Creditor Trust is charged with maximizing

value for the benefits of its beneficiaries. Since the Effective Date, the Unsecured Creditor Trust

has accessed a portion of it limited resources ($275,000 as of confirmation) to investigate and

analyze causes of action against, inter alia, the Debtors’ officers and directors, and other parties,

that could result in a recovery to the beneficiaries of the Unsecured Creditor Trust.            The

Unsecured Creditor Trustee has already expended most of the funds in the Unsecured Creditor

Trust on that investigation.

         7.       On January 24, 2020, based upon such investigations, the Unsecured Creditor

Trust initiated litigation against, inter alia, former directors, officers, employees, physicians, and

non-debtor affiliates, in this Court, in two separate Adversary Proceedings, Numbers 20-03016

and 20-03017, both of which were subsequently consolidated into Adversary Proceeding Case

Number 18-03276 (collectively, the “Post Confirmation Litigation”). On June 25, 2020, the

Court conducted a hearing on a Motion for Summary Judgement filed by the Unsecured Creditor

Trust [Post Confirmation Litigation Docket No. 88]. Thereafter, on July 9, 2020, the parties to

the Post Confirmation Litigation submitted supplemental briefing and the Court took the matter

under advisement.

         8.       On July 13, 2020, the Unsecured Creditor Trust also initiated four adversary

proceedings against Pearland Town Center Limited Partnership [Adv. Case No. 20-03294],

Zenith Real Estate Management Inc. [Adv. Case No. 20-03295], Roshal Imaging Services, Inc.

[Adv. Case No. 2-03296], and Farzian Holdings, LLC [Adv. Case No. 20-03297] (collectively,



                                                  3
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 4 of 8




the “Preference Actions”), seeking to, inter alia, recover certain preferential transfers under

Section 547 of the Bankruptcy Code. On September 2, 2020, a hearing was held in each of the

Preference Actions, at which the Preference Actions against Pearland Town Center Limited

Partnership and Zenith Real Estate Management Inc. were voluntarily dismissed by the

Unsecured Creditors Trust and a later status conference was set in each of the remaining two

Preference Actions for October 1, 2020 at 11:00 a.m.

B.       The Deadline to Object to General Unsecured Claims

         9.       The Plan and Confirmation Order established the Unsecured Creditor Trust and

approved the Unsecured Creditor Trust Agreement, which appointed the Unsecured Creditor

Trustee to, among other things, resolve “all Disputed General Unsecured Claims, including

objecting, prosecuting, settling and compromising such Disputed General Unsecured Claims.”

         10.      Pursuant to Section VIII.C. of the Plan, the original deadline to file objections to

claims was 180 days after the Effective Date, i.e. October 5, 2019. On October 21, 2019, the

Court entered an Order Establishing Objection Deadline [Docket No. 1005] (the “Extension

Order”). Pursuant to the Extension Order, the deadline to file objections to Class 4 and Class 5

Claims (as described in the Plan) was December 31, 2019 (the “Claims Objection Deadline”).2

         11.      On December 4, 2019, the Court entered an Order at Docket No. 1032, extending

the Claims Objection Deadline to April 29, 2020.

         12.      On April 16, 2020, the Court entered an Order at Docket No. 1064, extending the

Claims Objection Deadline to June 30, 2020.




2
 At a hearing on October 21, 2019, the Court extended the Claims Objection Deadline to the December 31, 2019
and was informed that a further extension of the deadline was imminent, as litigation by the Unsecured Creditor
Trust was (at that point) anticipated, and such litigation would be the sole source of recovery for creditors.


                                                      4
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 5 of 8




         13.      On July 8, 2020, the Court entered an Order at Docket No. 1099, extending the

Claims Objection Deadline to September 30, 2020.

C.       The Claims Reconciliation Process

         14.      On July 12, 2018, the Court entered the Order Granting Complex Chapter 11

Bankruptcy Case Treatment [Docket No. 14], which established a deadline for filing proofs of

claim. On October 5, 2018, the Debtors filed their Notice of Deadlines for Filing Proofs of

Claim [Docket No. 551], which provided notice that the deadline for all entities, other than

Governmental Unites, to file proofs of claim was November 14, 2018.             The deadline for

governmental unites to filed proofs of claims was 180 days after the Petition date, or January 8,

2019.

         15.      The official claims register, prepared and maintained by the Debtors’ claims

agent, reflects that over 1,700 proofs of claim were filed against the Debtors’ estates, and that

such claims, coupled with the claims scheduled by the Debtors, represented in the aggregate in

excess of $1.5 Billion in unsecured, non-priority claims (collectively, the “Claims”).

         16.      Since the Effective Date, the Unsecured Creditor Trustee and its advisors have

been working diligently to review these proofs of claim, including any supporting documentation

filed together with any proof of claim.

         17.      On June 11, 2020, the Court entered the Orders Sustaining the Unsecured Creditor

Trustee’s First, Second and Third Omnibus Objections at Docket Nos. 1085 – 1087, which

disallowed certain duplicate claims, aggregating approximately $850 Million of the $1.5 Billion

of Claims at issue, thereby reducing the pool of Claims to approximately $650 Million.

         18.      On July 31, 2020, the Court entered the Order Sustaining Unsecured Creditors

Trustee’s Fourth Omnibus Objection to Claims Pursuant to Section 502(b) of the Bankruptcy

Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to Disallow and

                                                  5
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 6 of 8




Expunge Certain Claims (Late Filed Claims) [Docket No 1121], which disallowed

approximately $500,000 in claims.

         19.      The Unsecured Creditor Trustee continues to evaluate additional bases for

objecting to certain defective or otherwise objectionable Claims. In this regard, the Unsecured

Creditor Trustee is filing an additional omnibus claim objection (the “Fifth Omnibus Claim

Objection”) concurrently with the filing of this Motion, which, if approved by the Court, would

eliminate approximately $25.8 million in Claims.

                                       RELIEF REQUESTED

         20.      The Unsecured Creditor Trustee respectfully requests a further extension of the

Claims Objection Deadline through December 31, 2020.

         21.      Pursuant to the Plan, the Unsecured Creditor Trustee is authorized to seek an

extension of the Claims Objection Deadline “upon a showing of good cause.” See Section

VIII.C. of the Plan.

         22.      The Unsecured Creditor Trustee believes that the minimal funds remaining in the

Unsecured Creditor Trust will be used to administer the Unsecured Creditor Trust and pursue the

Post Confirmation Litigation and the remaining of the Preference Actions. The minimal funds

remaining in the Unsecured Creditor Trust will not be the source of distribution to Unsecured

Creditors. Rather, the only potential source for an Unsecured Creditor distribution will be any

prospective recoveries from the Post Confirmation Litigation and the remaining of the Preference

Actions.

         23.      The Unsecured Creditor Trust is in the process of proceeding as cost-efficiently as

possible in light of the presently limited funds available for distribution and the contingent nature

of the Post Confirmation Litigation and the remaining of the Preference Actions, which is



                                                   6
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 7 of 8




inherent to all litigation. In this regard, the Unsecured Creditor Trustee is in the process of

prosecuting the Fifth Omnibus Claim Objection, which, if approved by the Court, will further

reduce the current outstanding pool of Claims by over $25 million. The Unsecured Creditor

Trust is presently pursuing similar low-cost, high yield actions that can further the Claims

reconciliation process, rather than diverting its resources to prematurely engage in a

comprehensive claim objection process. However, the Unsecured Creditor Trustee believes that

limited and cost-conscious action, such as the filing of the Omnibus Claim Objection, is prudent

until such time it is clear that a distribution will be made. A further extension of the Claims

Objection Deadline will enable the Unsecured Creditor Trust to continue to pursue its value

maximizing infinitives and objections in light of its limited resources to pursue a recovery for the

benefit of general unsecured creditors through the pursuit of the Post Confirmation Litigation

and the remaining of the Preference Actions.

         24.      Based on the foregoing, the Unsecured Creditor Trust respectfully requests that

the Court extend the Claims Objection Deadline through December 31, 2020.




                            [Remainder of Page Intentionally Left Blank]




                                                 7
58324/0002-21194953v3
         Case 18-33836 Document 1141 Filed in TXSB on 09/30/20 Page 8 of 8




         WHEREFORE, the Unsecured Creditor Trustee respectfully requests that the Court

grant the relief requested herein and such other and further relief as the Court deems just and

proper under the circumstances.



Dated: September 30, 2020               Respectfully submitted,

                                        By:     /s/ Michael D. Warner
                                                Michael D. Warner (TX Bar No. 00792304)
                                                Benjamin L. Wallen (TX Bar No. 24102623)
                                                COLE SCHOTZ P.C.
                                                301 Commerce Street, Suite 1700
                                                Ft. Worth, TX 76102
                                                (817) 810-5250
                                                (817) 810-5255 (fax)
                                                mwarner@coleschotz.com
                                                bwallen@coleschotz.com

                                                Counsel for Mark Shapiro, Unsecured Creditor
                                                Trustee



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September, 2020, a true and correct copy of the
above and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.

                                                   /s/ Michael D. Warner
                                                   Michael D. Warner




                                               8
58324/0002-21194953v3
